   Case: 1:18-cv-02312 Document #: 256 Filed: 09/03/20 Page 1 of 2 PageID #:5815




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ARTURO DeLEON-REYES,                            )
                                                 )
              Plaintiff,                         ) 1:18-CV-1028
                                                 )
              v.                                 ) Hon. Steven C. Seeger
                                                 )
 REYNALDO GUEVARA, et al.,                       ) Magistrate Sunil R. Harjani
                                                 )
              Defendants.                        )
                                                 )


 GABRIEL SOLACHE,                                )
                                                 )
              Plaintiff,                         ) 1:18-CV-2312
                                                 )
              v.                                 ) Hon. Steven C. Seeger
                                                 )
 CITY OF CHICAGO, et al.,                        ) Magistrate Sunil R. Harjani
                                                 )
              Defendants.                        )
                                                 )

 DEFENDANT CITY OF CHICAGO’S MOTION FOR LEAVE TO FILE A RESPONSE
 TO PLAINTIFFS’ MOTION FOR LEAVE TO CITE SUPPLEMENTAL AUTHORITY
       Defendant, City of Chicago (“City”), by and through its undersigned attorneys, hereby

moves this Honorable Court for leave to file a Response to Plaintiffs’ Motion For Leave to Cite

Supplemental Authority in Support of Their Response to the City of Chicago’s Rule 72 Objections.

Dkt. 356. In support thereof, the City states:

       1.      On August 10, 2020, Plaintiffs filed a Motion for Leave to Cite Supplemental

Authority in Support of Their Response to the City of Chicago’s Rule 72 Objections (“Plaintiffs’

Motion”). Reyes, at Dkt. 356, Solache, at Dkt. 248..

       2.      The City did not object to Plaintiffs’ request, and the Court granted Plaintiffs

Motion the same day. Reyes, at Dkt. 358, Solache, at Dkt. 250.
   Case: 1:18-cv-02312 Document #: 256 Filed: 09/03/20 Page 2 of 2 PageID #:5816




       3.      The City now seeks leave to file a short response in order to address the purported

relevance of the supplemental authority cited by Plaintiffs.

       4.      The City recognizes that this Court’s time is valuable and does not wish to

unnecessarily burden it with lengthy pleadings. As such, the City’s Response is 4 pages, and is

attached as Exhibit A.

       WHEREFORE, Defendant City of Chicago respectfully requests this Honorable Court

grant it leave to file a Response to Plaintiffs’ Motion For Leave to Cite Supplemental Authority in

Support of Their Response to the City of Chicago’s Rule 72 Objections and for any other relief as

this Court deems just and reasonable.

 Dated: September 3, 2020                          Respectfully Submitted,

                                                   MARK A. FLESSNER
                                                   Corporation Counsel of the City of Chicago

                                                   By: /s/ Eileen E. Rosen____________

                                                   Special Assistant Corporation Counsel
                                                    for Defendant City of Chicago

                                                   Eileen E. Rosen
                                                   Catherine M. Barber
                                                   Theresa Berousek Carney
                                                   Austin G. Rahe
                                                   ROCK FUSCO & CONNELLY, LLC
                                                   321 N. Clark Street, Suite 2200
                                                   Chicago, IL 60654
                                                   (312) 494-1000
                                                   erosen@rfclaw.com
